Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 has been considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The disclosure is objected to because of the following informalities: 
In paragraph 0041, line 6, “macroprocessor” should read “microprocessor”
In paragraph 0047, line 4, and paragraph 0049, line 1, “a positioning system 56” should read “a positioning system 76”
Appropriate corrections are required.


Claim Objections
Claims 1, 5, 10 and 14 is objected to because of the following informalities: 
In claim 1 line 6, “the dynamically updated model” should be “ ”
In claim 5 and 14, “the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user.”  should be “the user input includes a user request to perform a lane change when a system request to perform the lane change is not presented to the user.” 
In claim 10 line7, “based on the dynamically updated model” should be “based on a dynamically updated model”
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:


Claims 1- 6, 8-15 and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1.

Regarding claim 1, applicant recites “A method for controlling a vehicle, comprising: 
storing, in a data storage device, a decision model, wherein the decision model predicts when to automatically perform a motivational lane change; 
updating, by a processor, the decision model based on data obtained in response to user input; and 

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a data storage device and a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraph of the Applicant’s 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites “The method of claim 1, wherein the dynamically updating is based on user input received directly from a user of the vehicle through a human machine interface.”  
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 3 and 12, applicant recites “wherein the user input includes positive feedback received in response to a system request to perform a lane change.”  
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 4 and 13, applicant recites “wherein the user input includes negative feedback received in response to a system request to perform a lane change.”  
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 5 and 14, applicant recites “wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user.”  
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 6 and 15, applicant recites “wherein the updating is based on user input received indirectly from a user of the vehicle when the user is navigating the vehicle.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 8 and 17, applicant recites “wherein the motivational lane change is a lane change that is performed for user satisfaction.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 9 and 18, applicant recites “wherein the data includes vehicle behavior data, object data, environment data, road structure data, schedule data, sensor confidence data, and user profile data.”


Regarding claim 10, applicant recites “A system for controlling a vehicle, comprising: 
a first data storage device that stores data defining a decision model, wherein the decision model predicts when to automatically perform a motivational lane change a processor configured to:
 update the decision model based on data obtained in response to user input; and 
automatically request a lane change based on the dynamically updated model.”  
The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0005] [0014] and [0015] in applicant’s specification), and the data storage device is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0014] and [0040] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply 

Regarding claim 11, applicant recites “The system of claim 10, wherein the processor updates based on user input received directly from a user of the vehicle through a human machine interface.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 19, applicant recites “The system of claim 10, wherein the decision model includes a decision tree.”
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 20, applicant recites “The system of claim 10, wherein the decision model includes a random forest.”
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

(B)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 and 14 recite “wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user.” There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear which “when a system request to perform lane change is not presented to the user” is being referred to and the scope of the claim is unclear. For examination purposes examiner has interpreted ““wherein the user input includes a user request to perform a lane change when a system wherein the user input includes a user request to perform a lane change. Lane change is not presented to the user when a system request to perform for the lane change.” 

Claim 8 and 17 recite " the motivational lane change is a lane change that is performed for user satisfaction " which is a relative term that renders the claim indefinite.  The phrase " that is performed for user satisfaction " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not disclose what the user satisfaction.  Therefore, the specification does not provide a standard for user satisfaction.  For examination purposes the phrase “user satisfaction” has been needed to cover a detail explanation.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-13, 15-16 and 18- 20, are rejected under 35 U.S.C. 102 as being unpatentable over (Chen - US 20190212749 A1), hereinafter referred to as Chen, respectively.

Regarding to claim 1, Chen discloses a method for controlling a vehicle, comprising: storing, in a data storage device, a decision model, wherein the decision model predicts when to automatically perform a motivational lane change ([see at least [0023], “Systems and methods are disclosed related using machine learning models as guidance for vehicles in performing vehicle maneuvers … although the vehicle maneuvers described herein include primarily lane changes, lane splits, and turns, the present disclosure is not intended to be limited to only these vehicle maneuvers. For example, operations performed for or in the course of parking, reversing, and/or other vehicle maneuvers may also benefit from the methods described herein. In addition, although the description in the present disclosure separates lane changes from lane splits and turns, this is not intended to be limiting …”); updating, by a processor, the decision model based on data obtained in response to user input ([see at least [0027], “… a trigger signal may be received (e.g., left lane change, right lane change) in response to an input (e.g., a user input to a turn signal or blinker switch, an input from a control system (e.g., in response to a determination made by a planning layer of an autonomous driving software stack), and/or otherwise in response to a command from the system. In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network); automatically requesting, by the processor, a lane change based on the dynamically updated model  ([see at least [0027], [0038] “ In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network”, “when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal”).

Regarding to claim 2, Chen discloses the method of claim 1, wherein the dynamically updating is based on user input received directly from a user of the vehicle through a human machine interface ([see at least [0027], “a trigger signal may be received (e.g., left lane change, right lane change) in response to an input (e.g., a user input to a turn signal or blinker switch, an input from a control system (e.g., in response to a determination made by a planning layer of an autonomous driving software stack), and/or otherwise in response to a command from the system. In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network). In addition, sensor data from one or more sensors of the vehicle (e.g., cameras, LIDAR sensors, RADAR sensors, etc.) may be provided as input to the machine learning model(s)”).

Regarding to claim 3, Chen discloses the method of claim 2, wherein the user input includes positive feedback received in response to a system request to perform a lane change ([see at least [0037], [0038] “The trigger signal may be received in response to an input received by the vehicle 140 and/or in response to a decision made by the vehicle 140. For example, an operator of the vehicle 140 may provide an input via a turn signal, a keyboard, a human machine interface (HMI) display, voice input, and/or another input type. The input may be representative of a specific vehicle maneuver and, as a result, the trigger signal representing the specific vehicle maneuver may be generated.”, “The inputs 104 may include a left control operand 106, a right control operand 108, sensor information 110, status information 112, a lane change parameter(s) 114, map information 116, and/or other inputs. Values of the left control operand 106 and the right control operand 108 may be determined based on the trigger signal and/or feedback from the outputs 120 of the machine learning model(s) 118. For example, when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal.”).

Regarding to claim 4, Chen discloses the method of claim 2, wherein the user input includes negative feedback received in response to a system request to perform a lane change ([see at least [0037], [0038], “The trigger signal may be received in response to an input received by the vehicle 140 and/or in response to a decision made by the vehicle 140. For example, an operator of the vehicle 140 may provide an input via a turn signal, a keyboard, a human machine interface (HMI) display, voice input, and/or another input type. The input may be representative of a specific vehicle maneuver and, as a result, the trigger signal representing the specific vehicle maneuver may be generated.”, “The inputs 104 may include a left control operand 106, a right control operand 108, sensor information 110, status information 112, a lane change parameter(s) 114, map information 116, and/or other inputs. Values of the left control operand 106 and the right control operand 108 may be determined based on the trigger signal and/or feedback from the outputs 120 of the machine learning model(s) 118. For example, when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal.”).

Regarding claim 6, Chen discloses the method of claim 1, wherein the updating is based on user input received indirectly from a user of the vehicle when the user is navigating the vehicle. ([see at least [0050], [0097], [0118], [0121], “In examples where the map information 116 is one of the inputs 104, and the map information 116 includes the path for navigating from one lane to another, the left control operand 106 and/or the right control operand 108 may be used differently or not at all … In either example, the left control operand 106 and/or the right control operand 108 may be different because the vehicle's location with respect to the path may indicate the progress of the vehicle through the lane change, so the machine learning model(s) 118 may not require the left control operand 106 and/or the right control operand 108 when computing the lane change progress 122 (e.g., the vehicle 140 may rely on the path to make this computation instead).”, “With reference to turns at intersections or lane splits, a trigger signal (e.g., turn right, turn left, take lane split to right, etc.) may be received in response to an input (e.g., a user input to a turn signal or blinker switch) or otherwise in response to a command from the system (e.g., a navigation command from a GPS system), to indicate that a turn or a lane split is to begin”, “may be provided to the machine learning model(s) 516 once a navigational waypoint has been reached (e.g., once an indication has been received from a GPS application that the turn or lane split is within a certain distance”, “the map information 514 is one of the inputs 504, and the map information 514 includes the path (e.g., a GPS guidance path) for navigating through the vehicle maneuver, the left control operand 506 and/or the right control operand 508 may be used differently or not at all … the right control operand 508 may be different because the vehicle’s location with respect to the path may indicate the progress of the  vehicle 140 through the turn or lane split …”).

Regarding claim 7, Chen discloses the method of claim 1, wherein the decision model provides control parameters for controlling the vehicle to perform the lane change ((See at least [0009], [0035], [0054], [0106] and [0124], “FIG. 1A is a data flow diagram illustrating an example process for performing a vehicle maneuver, in accordance with some embodiments of the present disclosure”, “... The machine learning model(s) 118 may generate or compute any number of outputs 120, including but not limited to those illustrated in FIG. 1A. At least one of the outputs 120 may be fed back into the inputs 104, as indicated by feedback loop 126 (e.g., the outputs 120 may be used to update one or more of the inputs 104 for a next iteration of the machine learning model(s) 118. At least one of the outputs 120 may be transmitted or sent to a control component(s) 128 of the autonomous vehicle 140. The control component(s) 128 may then use the output(s) 120 (or information generated from the output(s) 120) to control the vehicle 140 according to the output(s) 12”, “the vehicle control information 124 includes the recommended vehicle trajectory, the recommended vehicle trajectory (or data representative thereof) may be sent or transmitted to the control component(s) 128 of the vehicle 140 (e.g., to a control layer of the autonomous driving software), and the control component(s) 128 may determine the control data (e.g., representing controls for the vehicle 140) required to control the vehicle 140 according to the recommended vehicle trajectory.”, “… The machine learning model(s) 516 may generate or compute any number of outputs 518, including but not limited to those illustrated in FIG. 5A. At least one of the outputs 518 may be fed back into the inputs 504, as indicated by the feedback loop 522 (e.g., the outputs 518 may be used to update one or more of the inputs 504 for a next iteration of the machine learning model(s) 516. At least one of the outputs 518 may be transmitted or sent to a control component(s) 128 of the autonomous vehicle 140. The control component(s) 128 may then use the output(s) 518 (or information generated from the output(s) 518) to control the vehicle 140 according to the output(s) 518.”, “the vehicle control information 520 includes the recommended vehicle trajectory, the recommended vehicle trajectory (or data representative thereof) may be sent or transmitted to the control component(s) 128 of the vehicle 140 (e.g., to a control layer of the autonomous driving software), and the control component(s) 128 may determine the control data representing controls required to control the vehicle 140 according to the recommended vehicle trajectory …  The vehicle 140 may then be controlled according to the recommended vehicle trajectory of the vehicle control information 520 output by the machine learning model(s) 516. By only outputting the recommended vehicle trajectory and not the control data representative of the controls themselves, the process 500 may be more likely to be used by different vehicle manufacturers because the different vehicle manufacturers may determine their own controls and actuations for controlling the vehicle 140 according to the recommended vehicle trajectory.”).

Regarding to claim 9, Chen discloses the method of claim 1, wherein the data includes vehicle behavior data, object data, environment data, road structure data, schedule data, sensor confidence data, and user profile data  ([see at least [0006], “… a machine learning model(s) that computes vehicle control data representative of a trajectory and/or control  data (e.g., representing vehicle controls such as steering angle, acceleration, deceleration, etc.) for following the trajectory for an autonomous vehicle when performing a vehicle maneuver. The machine learning model(s) may perform the computations based on one or more of sensor data generated by sensor(s) of the autonomous vehicle (e.g., camera(s), RADAR sensors, LIDAR sensors, etc.), control inputs representative of a type of and progress through a vehicle maneuver (e.g., right turn, left lane change, right lane split, etc.), low-resolution map data (e.g., two-dimensional representations of intersections, basic geometry of the road and/or intersection, etc.), and/or vehicle status data (e.g., a current speed of the autonomous vehicle”).

Regarding to claim 10, Chen discloses a system for controlling a vehicle, comprising: a first data storage device that stores data defining a decision model, wherein the decision model predicts when to automatically perform a motivational lane change a processor configured to([see at least [0023], “Systems and methods are disclosed related using machine learning models as guidance for vehicles in performing vehicle maneuvers … although the vehicle maneuvers described herein include primarily lane changes, lane splits, and turns, the present disclosure is not intended to be limited to only these vehicle maneuvers. For example, operations performed for or in the course of parking, reversing, and/or other vehicle maneuvers may also benefit from the methods described herein. In addition, although the description in the present disclosure separates lane changes from lane splits and turns, this is not intended to be limiting …”); update the decision model based on data obtained in response to user input; and ([see at least [0027], “… a trigger signal may be received (e.g., left lane change, right lane change) in response to an input (e.g., a user input to a turn signal or blinker switch, an input from a control system (e.g., in response to a determination made by a planning layer of an autonomous driving software stack), and/or otherwise in response to a command from the system. In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network); automatically request a lane change based on the dynamically updated model ([see at least [0027], [0038] “ In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network”, “when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal”).

Regarding to claim 11, Chen discloses the system of claim 10, wherein the processor updates based on user input received directly from a user of the vehicle through a human machine interface ([see at least [0027], “a trigger signal may be received (e.g., left lane change, right lane change) in response to an input (e.g., a user input to a turn signal or blinker switch, an input from a control system (e.g., in response to a determination made by a planning layer of an autonomous driving software stack), and/or otherwise in response to a command from the system. In response to (or based on) the trigger signal, a left control operand (for changing lanes left) or a right control operand (for changing lanes right) may be updated to an initial value (e.g., 1, 100%, etc.) to indicate the beginning of a lane change procedure or mode. The left control operand and/or right control operand may be an input into a machine learning model(s) (e.g., a neural network, such as a convolutional neural network). In addition, sensor data from one or more sensors of the vehicle (e.g., cameras, LIDAR sensors, RADAR sensors, etc.) may be provided as input to the machine learning model(s)”).

Regarding to claim 12, Chen discloses the system of claim 11, wherein the user input includes positive feedback received in response to a system request to perform a lane change ([see at least [0037], [0038] “The trigger signal may be received in response to an input received by the vehicle 140 and/or in response to a decision made by the vehicle 140. For example, an operator of the vehicle 140 may provide an input via a turn signal, a keyboard, a human machine interface (HMI) display, voice input, and/or another input type. The input may be representative of a specific vehicle maneuver and, as a result, the trigger signal representing the specific vehicle maneuver may be generated.”, “The inputs 104 may include a left control operand 106, a right control operand 108, sensor information 110, status information 112, a lane change parameter(s) 114, map information 116, and/or other inputs. Values of the left control operand 106 and the right control operand 108 may be determined based on the trigger signal and/or feedback from the outputs 120 of the machine learning model(s) 118. For example, when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal.”).

Regarding to claim 13, Chen discloses the system of claim 11, wherein the user input includes negative feedback received in response to a system request to perform a lane change ([see at least [0037], [0038], “The trigger signal may be received in response to an input received by the vehicle 140 and/or in response to a decision made by the vehicle 140. For example, an operator of the vehicle 140 may provide an input via a turn signal, a keyboard, a human machine interface (HMI) display, voice input, and/or another input type. The input may be representative of a specific vehicle maneuver and, as a result, the trigger signal representing the specific vehicle maneuver may be generated.”, “The inputs 104 may include a left control operand 106, a right control operand 108, sensor information 110, status information 112, a lane change parameter(s) 114, map information 116, and/or other inputs. Values of the left control operand 106 and the right control operand 108 may be determined based on the trigger signal and/or feedback from the outputs 120 of the machine learning model(s) 118. For example, when the trigger signal is representative of a left lane change, the value of the left control operand 106 may be set, updated, and/or changed based on the trigger signal. As another example, when the trigger signal is representative of a right lane change, the value of the right control operand 108 may be set, updated, and/or changed based on the trigger signal.”).

Regarding claim 15, Chen discloses the system of claim 10, wherein the processor updates based on user input received indirectly from a user of the vehicle when the user is navigating the vehicle ([see at least [0050], [0097], [0118], [0121], “In examples where the map information 116 is one of the inputs 104, and the map information 116 includes the path for navigating from one lane to another, the left control operand 106 and/or the right control operand 108 may be used differently or not at all … In either example, the left control operand 106 and/or the right control operand 108 may be different because the vehicle's location with respect to the path may indicate the progress of the vehicle through the lane change, so the machine learning model(s) 118 may not require the left control operand 106 and/or the right control operand 108 when computing the lane change progress 122 (e.g., the vehicle 140 may rely on the path to make this computation instead).”, “With reference to turns at intersections or lane splits, a trigger signal (e.g., turn right, turn left, take lane split to right, etc.) may be received in response to an input (e.g., a user input to a turn signal or blinker switch) or otherwise in response to a command from the system (e.g., a navigation command from a GPS system), to indicate that a turn or a lane split is to begin”, “may be provided to the machine learning model(s) 516 once a navigational waypoint has been reached (e.g., once an indication has been received from a GPS application that the turn or lane split is within a certain distance”, “the map information 514 is one of the inputs 504, and the map information 514 includes the path (e.g., a GPS guidance path) for navigating through the vehicle maneuver, the left control operand 506 and/or the right control operand 508 may be used differently or not at all … the right control operand 508 may be different because the vehicle’s location with respect to the path may indicate the progress of the  vehicle 140 through the turn or lane split …”).

Regarding claim 16, Chen discloses the system of claim 10, wherein the decision model provides control parameters for controlling the vehicle to perform the lane change ((See at least [0009], [0035], [0054], [0106] and [0124], “FIG. 1A is a data flow diagram illustrating an example process for performing a vehicle maneuver, in accordance with some embodiments of the present disclosure”, “... The machine learning model(s) 118 may generate or compute any number of outputs 120, including but not limited to those illustrated in FIG. 1A. At least one of the outputs 120 may be fed back into the inputs 104, as indicated by feedback loop 126 (e.g., the outputs 120 may be used to update one or more of the inputs 104 for a next iteration of the machine learning model(s) 118. At least one of the outputs 120 may be transmitted or sent to a control component(s) 128 of the autonomous vehicle 140. The control component(s) 128 may then use the output(s) 120 (or information generated from the output(s) 120) to control the vehicle 140 according to the output(s) 12”, “the vehicle control information 124 includes the recommended vehicle trajectory, the recommended vehicle trajectory (or data representative thereof) may be sent or transmitted to the control component(s) 128 of the vehicle 140 (e.g., to a control layer of the autonomous driving software), and the control component(s) 128 may determine the control data (e.g., representing controls for the vehicle 140) required to control the vehicle 140 according to the recommended vehicle trajectory.”, “… The machine learning model(s) 516 may generate or compute any number of outputs 518, including but not limited to those illustrated in FIG. 5A. At least one of the outputs 518 may be fed back into the inputs 504, as indicated by the feedback loop 522 (e.g., the outputs 518 may be used to update one or more of the inputs 504 for a next iteration of the machine learning model(s) 516. At least one of the outputs 518 may be transmitted or sent to a control component(s) 128 of the autonomous vehicle 140. The control component(s) 128 may then use the output(s) 518 (or information generated from the output(s) 518) to control the vehicle 140 according to the output(s) 518.”, “the vehicle control information 520 includes the recommended vehicle trajectory, the recommended vehicle trajectory (or data representative thereof) may be sent or transmitted to the control component(s) 128 of the vehicle 140 (e.g., to a control layer of the autonomous driving software), and the control component(s) 128 may determine the control data representing controls required to control the vehicle 140 according to the recommended vehicle trajectory …  The vehicle 140 may then be controlled according to the recommended vehicle trajectory of the vehicle control information 520 output by the machine learning model(s) 516. By only outputting the recommended vehicle trajectory and not the control data representative of the controls themselves, the process 500 may be more likely to be used by different vehicle manufacturers because the different vehicle manufacturers may determine their own controls and actuations for controlling the vehicle 140 according to the recommended vehicle trajectory.”).

Regarding to claim 18, Chen discloses the system of claim 10, wherein the data includes vehicle behavior data, object data, environment data, road structure data, schedule data, sensor confidence data, and user profile data ([see at least [0006], “… a machine learning model(s) that computes vehicle control data representative of a trajectory and/or control  data (e.g., representing vehicle controls such as steering angle, acceleration, deceleration, etc.) for following the trajectory for an autonomous vehicle when performing a vehicle maneuver. The machine learning model(s) may perform the computations based on one or more of sensor data generated by sensor(s) of the autonomous vehicle (e.g., camera(s), RADAR sensors, LIDAR sensors, etc.), control inputs representative of a type of and progress through a vehicle maneuver (e.g., right turn, left lane change, right lane split, etc.), low-resolution map data (e.g., two-dimensional representations of intersections, basic geometry of the road and/or intersection, etc.), and/or vehicle status data (e.g., a current speed of the autonomous vehicle”).

Regarding to claim 19, Chen discloses the system of claim 10, wherein the decision model includes a decision tree ([see at least [0025] “... the machine learning model(s) 516 may include any type of machine learning model(s), such as machine learning models using linear regression, logistic regression, decision trees, support vector machines (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks …”).

Regarding to claim 20, Chen discloses the system of claim 10, wherein the decision model includes a random forest. ([see at least [0025], [0***], [0***]  … the machine learning model(s) 516 may include any type of machine learning model(s), such as machine learning models using linear regression, logistic regression, decision trees, support vector machines (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks …”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 14 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over (Chen - US 20190212749 A1), in the view of Tao (US 20190206255 A1) hereinafter referred to as Chen and Tao, respectively.

Regarding claim 5, Chen discloses all the limitations stated above in claim 1, Chen does not explicitly disclose that wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user. However, Tao teaches that wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user (See at least [0394], [0396], [0398] “After a terminal device, such as the mobile phone, the trip computer or the on board unit, in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332. For example, the terminal device in the vehicle 332 may warn a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change”, “For example, when the terminal device of the vehicle 332 determines that a speed of the vehicle 331 is greater than a speed of the vehicle 332 according to the vehicle information of the vehicle 331 … for example, transmits the deceleration warning or the stop warning to the driver in the vehicle 332, so as to cause the vehicle 331 to perform the lane change.”, “For example, … transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly”). Both Chen and Tao are analogous art and teach user preferences for lane change. However, only Tao explicitly teaches wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user.
 to the mobile phone in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332, and a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change, as taught by Tao. Doing so, a vehicle performs a lane change, the vehicle performing the lane change may easily collide with other vehicles driving in a target lane to which it is to change, resulting in lower safety of the vehicle during the lane change. (With regard to this reasoning, see at least Tao, [0003]).

Regarding to claim 8, Chen discloses the method of claim 1, Chen does not explicitly disclose that wherein the motivational lane change is a lane change that is performed for user satisfaction. However, Tao teaches that wherein the motivational lane change is a lane change that is performed for user satisfaction (See at least [0394], [0396] “After a terminal device, such as the mobile phone, the trip computer or the on board unit, in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332. For example, the terminal device in the vehicle 332 may warn a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change”, “For example, when the terminal device of the vehicle 332 determines that a speed of the vehicle 331 is greater than a speed of the vehicle 332 according to the vehicle information of the vehicle 331 … for example, transmits the deceleration warning or the stop warning to the driver in the vehicle 332, so as to cause the vehicle 331 to perform the lane change.”). Both Chen and Tao are analogous art and teach user preferences for lane change. However, only Tao explicitly teaches wherein the motivational lane change is a lane change that is performed for user satisfaction.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the mobile phone in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332, and a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change, as taught by Tao. Doing so, a vehicle performs a lane change, the vehicle performing the lane change may easily collide with other vehicles driving in a target lane to which it is to change, resulting in lower safety of the vehicle during the lane change. (With regard to this reasoning, see at least Tao, [0003]).

Regarding claim 14, Chen discloses all the limitations stated above in claim 10, Chen does not explicitly disclose that wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user. However, Tao teaches wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user (See at least [0394], [0396], [0398] “After a terminal device, such as the mobile phone, the trip computer or the on board unit, in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332. For example, the terminal device in the vehicle 332 may warn a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change”, “For example, when the terminal device of the vehicle 332 determines that a speed of the vehicle 331 is greater than a speed of the vehicle 332 according to the vehicle information of the vehicle 331 … for example, transmits the deceleration warning or the stop warning to the driver in the vehicle 332, so as to cause the vehicle 331 to perform the lane change.”, “For example, … transmits the acceleration warning to the driver in the vehicle 332 to cause the vehicle 331 to perform the lane change after the vehicle 332 passes quickly”). Both Chen and Tao are analogous art and teach user preferences for lane change. However, only Tao explicitly teaches wherein the user input includes a user request to perform a lane change when a system request to perform lane change is not presented to the user.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the mobile phone in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332, and a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change, as taught by Tao. Doing so, a vehicle performs a lane change, the vehicle performing the lane change may easily collide with other vehicles driving in a target lane to 

Regarding to claim 17, Chen discloses all the limitations stated above in claim 10, Chen does not explicitly disclose that wherein the motivational lane change is a lane change that is performed for user satisfaction. However, Tao teaches wherein the motivational lane change is a lane change that is performed for user satisfaction (See at least [0394], [0396] “After a terminal device, such as the mobile phone, the trip computer or the on board unit, in the vehicle 332 receives the lane change request transmitted by the vehicle 331, it performs a lane changing vehicle warning on the vehicle 332. For example, the terminal device in the vehicle 332 may warn a driver in the vehicle 332 that there is a vehicle that needs to perform a lane change”, “For example, when the terminal device of the vehicle 332 determines that a speed of the vehicle 331 is greater than a speed of the vehicle 332 according to the vehicle information of the vehicle 331 … for example, transmits the deceleration warning or the stop warning to the driver in the vehicle 332, so as to cause the vehicle 331 to perform the lane change.”). Both Chen and Tao are analogous art and teach user preferences for lane change. However, only Tao explicitly wherein the motivational lane change is a lane change that is performed for user satisfaction.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the mobile phone in the .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).




/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668